Citation Nr: 0009548	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability evaluation for 
chloracne, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  The veteran had active service from 
December 1968 to August 1970.

A December 1998 Board decision affirmed the RO's January 1997 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
1999, the Court ordered that the December 1998 Board decision 
be vacated, and that the case be remanded to the Board for 
further development consistent with the Secretary's Motion 
for Remand. 

REMAND

The Board notes that the Motion for Remand in this case 
indicates that "it appears that the VA skin examination of 
October 1997 failed to adequately evaluate the severity of 
the Appellant's skin disability to support an informed 
decision regarding his entitlement to a rating in excess of 
30 percent."  Motion at 4.  As such, the Motion for Remand 
directed that the appellant be afforded an additional VA 
examination and that "the examination on remand must be 
conducted during the active phase of Appellant's skin 
conditions pursuant to Ardison v. Brown, 6 Vet. App. 405, 
409-410 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992)."  Id.  Further, given that there was evidence of 
scarring associated with the appellant's skin disability, the 
Motion for Remand further directed that "the examiner should 
address the location, visibility, and extent of any 
disfigurement associated with the scars to enable 
adjudication of Appellant's entitlement to a separate rating 
for scars.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Id.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination in order to ascertain the 
nature and severity of his service-
connected chloracne, and such examination 
should be conducted during an active 
phase of the veteran's skin disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is also 
requested to specify which complaints and 
clinical findings are associated with the 
veteran's service connected disability 
and which are associated with other 
etiology.  With respect to any scaring 
due to the veteran's service connected 
disability the examiner should address 
the location, visibility, and extent of 
any disfigurement associated with the 
scars, as well as whether the scars are 
poorly nourished, with repeated 
ulceration, tender and painful on 
objective demonstration or productive of 
any limitation of function of the part 
affected.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, must be made available 
to the examiner for review.

2.  When the development requested above 
has been completed, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  The RO 
should consider whether the veteran is 
entitled to a separate rating for any 
scars associated with his service-
connected disability in accordance with 
the Court's guidance from Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  
If the decision is adverse to the 
veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



